Case: 18-10143   Date Filed: 11/06/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10143
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:17-cr-60043-FAM-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

EVENS JULIEN,
a.k.a. Chulo,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 6, 2018)

Before MARCUS, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-10143     Date Filed: 11/06/2018   Page: 2 of 6


      Evens Julien appeals his 48-month sentence and restitution repayment plan

after pleading guilty to conspiring to defraud the Internal Revenue Service by

filing fraudulent tax returns in violation of 18 U.S.C. § 371 and aggravated identity

theft in violation of 18 U.S.C. § 1028A(a)(1). Julien raises two issues on appeal.

First, he argues that his 48-month prison sentence is substantively unreasonable

because the district court erred in failing to consider and weigh the relevant 18

U.S.C. § 3553(a) factors. Julien also argues that the district court erred in

calculating his restitution repayment plan because it did not adequately consider

the factors listed under 18 U.S.C. § 3664(f)(2).

                                               I.

      We review the substantive reasonableness of a sentence for abuse of

discretion. United States v. Irey, 612 F.3d 1160, 1188–89 (11th Cir. 2010). When

evaluating the substantive reasonableness of a sentence, we inquire whether the

district court adequately considered the § 3553(a) factors. Id. at 1189. A district

court can abuse its discretion by (1) failing to give relevant factors consideration

that were due significant weight, (2) giving significant weight to irrelevant factors,

or (3) failing to consider the proper factors. Id.

      The relevant portions of § 3553(a) require that a court impose a sufficient

sentence after considering the following factors: “(1) the nature and circumstances

of the offense and the history and characteristics of the defendant;” “(2) the need


                                           2
              Case: 18-10143     Date Filed: 11/06/2018    Page: 3 of 6


for the sentence imposed to reflect the seriousness of the offense . . . [and] provide

just punishment for the offense;” and “(6) the need to avoid unwarranted sentence

disparities among defendants.” 18 U.S.C. § 3553(a)(1)–(2), (6).

      Here, Julien’s 48-month sentence is substantively reasonable because the

district court considered and gave proper weight to the relevant 18 U.S.C.

§ 3553(a) factors. The district court considered the nature and circumstances of

the offense, the seriousness of the offense, and provided just punishment because it

recognized that Julien was responsible for over 1500 fraudulent tax returns. 18

U.S.C. § 3553(a)(1) & (2)(A). As for the history and characteristics of the

defendant, the court knew Julien had no prior convictions and family and

community support, but reasoned that this crime was an intellectual crime

generally committed by more mature individuals. 18 U.S.C. § 3553(a)(l).

Furthermore, there are no unwarranted sentence disparities because his co-

defendant cooperated significantly with the government to obtain a significantly

decreased sentence and Julien did not. 18 U.S.C. § 3553(a)(6). In addition, the

district court granted a downward variance of six months because of the

remoteness of the crime and stated specifically that it had considered all relevant

§ 3553(a) factors. Accordingly, we conclude that Julien’s imprisonment sentence

is substantively reasonable under the § 3553(a) factors and affirm.




                                          3
              Case: 18-10143     Date Filed: 11/06/2018    Page: 4 of 6


                                               II.

      We review de novo the legality of a restitution order but only review the

factual findings underlying a restitution order for clear error. United States v.

Brown, 665 F.3d 1239, 1252 (11th Cir. 2011).

      The Mandatory Victim Restitution Act (“MVRA”) requires district courts to

order full restitution in offenses committed by fraud or deceit without regard to the

defendant’s economic circumstances. 18 U.S.C. § 3663A(a)(1), (c)(1)(A)(ii); 18

U.S.C. § 3664(f)(1)(A). Generally, a defendant sentenced to pay restitution must

pay it all immediately. 18 U.S.C. § 3752(d)(1). However, the court may

determine that in the interest of justice a defendant may make periodic payments

on a schedule set by the court. Id. If the court decides to establish a payment

schedule, it must consider the following factors: (1) financial resources and assets

of defendant; (2) projected earnings and income of defendant; and (3) financial

obligations of defendant including any dependents. 18 U.S.C. § 3664(f)(2). The

court may establish a restitution repayment plan that requires nominal periodic

payments if the financial circumstances of the defendant do not allow the payment

of any amount of a restitution order and do not allow a full restitution repayment

within the foreseeable future under any reasonable payment schedule. 18 U.S.C.

§ 3664(f)(3)(B). After a material change in the defendant’s ability to pay

restitution, the defendant must inform the court. 18 U.S.C. § 3664(k). The court


                                           4
               Case: 18-10143     Date Filed: 11/06/2018    Page: 5 of 6


may then adjust the payment schedule if needed. See id. The district court does

not have to make factual findings regarding a defendant’s financial status, but may

rely on the unchallenged assertions in the PSI. United States v. Jones, 289 F.3d
1260, 1266 (11th Cir. 2002).

      Here, the district court did not err in establishing a repayment plan for Julien

because the MVRA requires the court to establish a repayment plan. 18 U.S.C.

§ 3663A(a)(1). Although the record does not show that the court took account of

the required factors under 18 U.S.C. § 3664(0(2), the plan established meets these

factors nonetheless when relying on the facts presented in the record. See Jones,
289 F.3d at 1266; 18 U.S.C. § 3664(f)(2). Even though Julien only has a net worth

of $1, the plan takes account of possible future earnings by requiring Julien to pay

50% of his wages if he obtains a Federal Prison Industries Job and $25 a quarter if

he does not. Once out of prison, Julien must pay 10% of his monthly gross

earnings as part of the plan but the court can alter this amount if justice requires,

which would include if he has trouble meeting his financial obligations for his

dependents. See 18 U.S.C. § 3664(f)(2)(C). Julien's financial interests are also

protected because he and multiple government agencies will monitor Julien's

ability to pay these amounts and report to the court if there are any material

changes. Compared to the total required restitution amount of $1,169,000, the

payment amounts in the repayment schedule appear fairly nominal. Therefore, the


                                           5
              Case: 18-10143     Date Filed: 11/06/2018    Page: 6 of 6


district court did not err in establishing Julien’s restitution repayment plan, and we

affirm.

      AFFIRMED.




                                          6